           Case 1:15-cr-00272-DAD-BAM Document 335 Filed 09/10/21 Page 1 of 1


1    ANTHONY P. CAPOZZI, CSBN: 068525
     THE LAW OFFICE OF ANTHONY P. CAPOZZI
2    1233 West Shaw Avenue, Suite 102
     Fresno, California 93711
3    Telephone:     (559) 221-0200
     Facsimile:     (559) 221-7997
4    E-Mail:        Anthony@ capozzilawoffices.com
     www.capozzilawoffices.com
5

6
     Attorney for Defendant,
7    KASPER KASPERIAN
8
                                    UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
                                                    ******
11

12
     UNITED STATES OF AMERICA.                         )   CASE NO. 1:15-CR-00272 DAD-BAM
13                                                     )
                    Plaintiff,                         )
14                                                     )   PROPOSED ORDER SEALING
            v.                                         )   DOCUMENTS KASPER KASPERIAN
15                                                     )   MEDICAL RECORDS (EXHIBIT A)
     KASPER KASPERIAN,                                 )
16                                                     )
                    Defendant.                         )
17                                                     )
                                                       )
18

19
            Pursuant to Local Rule 141(b) and based upon the representation contained in the
20
     Defendant’s Notice and Request to Seal, IT IS HEREBY ORDERED that the Defendant’s
21
     Exhibit A, consisting of Defendant, Kasper Kasperian medical records shall be SEALED until
22
     further order of this Court.
23
            It is further ordered that electronic access to the sealed documents shall be limited to the
24
     United States and counsel for the defendant.
25

26
     IT IS SO ORDERED.
27
        Dated:     September 10, 2021
28                                                         UNITED STATES DISTRICT JUDGE



                                                  -1
